PUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT



                            No. 12-1096


UNITED STATES OF AMERICA,

               Plaintiff – Appellee,

     v.

STATE OF SOUTH CAROLINA; NIKKI HALEY, in       her   official
capacity as the Governor of South Carolina,

               Defendants – Appellants,

------------------------------

UNITED MEXICAN STATES; GOVERNMENT OF ARGENTINA; GOVERNMENT
OF BOLIVIA; GOVERNMENT OF BRAZIL; GOVERNMENT OF CHILE;
GOVERNMENT   OF   COLOMBIA;   GOVERNMENT  OF    COSTA   RICA;
GOVERNMENT OF DOMINICAN REPUBLIC; GOVERNMENT OF ECUADOR;
GOVERNMENT   OF  GUATEMALA;   GOVERNMENT  OF   EL   SALVADOR;
GOVERNMENT OF HONDURAS; GOVERNMENT OF NICARAGUA; GOVERNMENT
OF PARAGUAY; GOVERNMENT OF PERU; GOVERNMENT OF URUGUAY,

               Amici Supporting Appellee.



                            No. 12-1099


LOWCOUNTRY IMMIGRATION COALITION; MUJERES DE TRIUNFO;
NUEVOS CAMINOS; SOUTH CAROLINA VICTIM ASSISTANCE NETWORK;
SOUTH   CAROLINA   HISPANIC  LEADERSHIP  COUNCIL;  SERVICE
EMPLOYEES INTERNATIONAL UNION; SOUTHERN REGIONAL JOINT
BOARD OF WORKERS UNITED; JANE DOE, No. 1; JANE DOE, No. 2;
JOHN DOE, No. 1; YAJAIRA BENET-SMITH; KELLER BARRON; JOHN
MCKENZIE; SANDRA JONES,

               Plaintiffs – Appellees,
      v.

NIKKI HALEY, in her official capacity as the Governor of
South Carolina; ALAN WILSON, in his official capacity as
Attorney General of the State of South Carolina,

               Defendants – Appellants,

and

JAMES ALTON CANNON, in his official capacity as the Sheriff
of Charleston County; SCARLETT A. WILSON, in her official
capacity as Solicitor of the Ninth Judicial Circuit,

               Defendants.



                             No. 12-2514


UNITED STATES OF AMERICA,

               Plaintiff – Appellee,

      v.

STATE OF SOUTH CAROLINA; NIKKI HALEY, in      her   official
capacity as the Governor of South Carolina,

               Defendants – Appellants.



                             No. 12-2533


LOWCOUNTRY IMMIGRATION COALITION; MUJERES DE TRIUNFO; NUEVOS
CAMINOS; SOUTH CAROLINA VICTIM ASSISTANCE NETWORK; SOUTH
CAROLINA HISPANIC LEADERSHIP COUNCIL; SERVICE EMPLOYEES
INTERNATIONAL UNION; SOUTHERN REGIONAL JOINT BOARD OF
WORKERS UNITED; JANE DOE, No. 1; JANE DOE, No. 2; JOHN DOE,
No. 1; YAJAIRA BENET-SMITH; KELLER BARRON; JOHN MCKENZIE;
SANDRA JONES,

               Plaintiffs – Appellees,

                                  2
      v.

NIKKI HALEY, in her official capacity as the Governor of
South Carolina; ALAN WILSON, in his official capacity as
Attorney General of the State of South Carolina,

                 Defendants – Appellants,

and

JAMES ALTON CANNON, in his official capacity as the Sheriff
of Charleston County; SCARLETT A. WILSON, in her official
capacity as Solicitor of the Ninth Judicial Circuit,

                 Defendants.



Appeals from the United States District Court for the District
of South Carolina, at Charleston. Richard Mark Gergel, District
Judge.    (2:11-cv-02958-RMG, 2:11-cv-02779-RMG, 2:11-cv-02958-
RMG, 2:11-cv-02779-RMG)


Argued:    May 14, 2013                     Decided:   July 23, 2013


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Affirmed by published opinion.    Judge Davis wrote the opinion,
in which Judge Duncan and Judge Agee joined.


ARGUED: James Emory Smith, Jr., OFFICE OF THE ATTORNEY GENERAL
OF SOUTH CAROLINA, Columbia, South Carolina, for Appellants.
Daniel Tenny, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C.; Karen C. Tumlin, NATIONAL IMMIGRATION LAW CENTER, Los
Angeles, California, for Appellees.     ON BRIEF:  Alan Wilson,
Attorney General, Robert D. Cook, Deputy Attorney General,
OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia,
South Carolina, for Appellants.     William N. Nettles, United
States Attorney, Columbia, South Carolina, Stuart F. Delery,
Principal Deputy Assistant Attorney General, Beth S. Brinkmann,
Deputy Assistant Attorney General, Mark B. Stern, Benjamin M.
Schultz, Jeffrey E. Sandberg, UNITED STATES DEPARTMENT OF

                                  3
JUSTICE, Washington, D.C., for Federal Appellee.             Linton
Joaquin, Nora A. Preciado, Melissa S. Keaney, Alvaro M. Huerta,
NATIONAL IMMIGRATION LAW CENTER, Los Angeles, California; Andre
Segura, Omar Jadwat, Lee Gelernt, AMERICAN CIVIL LIBERTIES UNION
FOUNDATION, New York, New York; Cecillia D. Wang, Katherine
Desormeau, San Francisco, California, Justin B. Cox, AMERICAN
CIVIL LIBERTIES UNION FOUNDATION – IMMIGRANTS' RIGHTS PROJECT,
Atlanta, Georgia; Susan K. Dunn, AMERICAN CIVIL LIBERTIES UNION
OF   SOUTH   CAROLINA,    Charleston,    South  Carolina;    Victor
Viramontes, MEXICAN AMERICAN LEGAL DEFENSE AND EDUCATIONAL FUND,
Los Angeles, California; Michelle R. Lapointe, Naomi Tsu,
Atlanta, Georgia, Samuel Brooke, SOUTHERN POVERTY LAW CENTER,
Montgomery, Alabama; Alice Paylor, ROSEN, ROSEN & HAGOOD,
Charleston, South Carolina; Foster Maer, LATINO JUSTICE PRLDEF,
New York, New York for Appellees Lowcountry Immigration
Coalition, Mujeres De Triunfo, Nuevos Caminos, South Carolina
Victim Assistance Network, South Carolina Hispanic Leadership
Council,   Service   Employees    International  Union,    Southern
Regional Joint Board of Workers United, Jane Doe, No. 1, Jane
Doe, No. 2, John Doe, No. 1, Yajaira Benet-Smith, Keller Barron,
John Mckenzie, Sandra Jones.          Stephen Nickelsburg, Carla
Gorniak,   Alexander   M.   Feldman,   CLIFFORD  CHANCE   US   LLP,
Washington, D.C.; Henry L. Solano, WILSON ELSER MOSKOWITZ
EDELMAN & DICKER LLP, Denver, Colorado, for The United Mexican
States, Amicus Curiae.




                                4
DAVIS, Circuit Judge:

        In 2011, the South Carolina legislature passed, and the

governor signed, a package of immigration laws known as Act 69

(“the       Act”).    In    this    pre-enforcement            challenge,     the     district

court preliminarily enjoined Sections 4, 5, and 6(B)(2) of the

Act    on     federal      preemption       grounds.         These   sections      made     it   a

state criminal offense for (1) a person unlawfully present in

the United States to conceal, harbor, or shelter herself from

detection, or allow herself to be transported within the state;

(2) a third party to participate in concealing, sheltering, or

transporting a person unlawfully present in the United States;

(3)    an     alien    18    years    or    older       to    fail   to    carry      an    alien

registration card; and (4) an individual to display or possess a

false       identification         card    for    the    purpose      of    proving        lawful

presence. South Carolina (“the State”) brings this interlocutory

appeal. For the reasons that follow, we affirm.

                                                 I.

                                                 A.

        The    South       Carolina       General     Assembly       passed     the    Act,      a

comprehensive           package       of     laws       and      regulations        regarding

immigration, in response to a perceived failure of the United

States to secure its southern border and protect its national

security. See United States v. South Carolina, 840 F. Supp. 2d

898,     904    (D.S.C.       2011)       (“South       Carolina     I”),     remanded        for

                                                 5
reconsideration, No. 12-1096, Doc. 72 (4th Cir. Aug. 16, 2012).

Legislative supporters of the Act said they hoped the bill would

encourage persons unlawfully present in South Carolina to find

“a different state to go to.” Id. The Act was signed by the

governor in 2011 and scheduled to take effect January 1, 2012.

     The Act contained twenty sections, only three of which are

at issue in this appeal. Subsections 4(A) and (C) make it a

state felony for an unlawfully present person to allow himself

or herself to be “transported or moved” within the state or to

be harbored or sheltered to avoid detection. 1 Violation of those

     1
         Sections 4(A) and (C) provide, in full:

     (A) It is a felony for a person who has come to,
     entered, or remained in the United States in violation
     of law to allow themselves to be transported, moved,
     or attempted to be transported within the State or to
     solicit or conspire to be transported or moved within
     the State with intent to further the person’s unlawful
     entry into the United States or avoiding apprehension
     or detection of the person’s unlawful immigration
     status by state or federal authorities.

     . . .

     (C) It is a felony for a person who has come to,
     entered, or remained in the United States in violation
     of law to conceal, harbor, or shelter themselves from
     detection or to solicit or conspire to conceal,
     harbor, or shelter themselves from detection in any
     place,    including   a    building    or   means   of
     transportation, with intent to further that person’s
     unlawful entry into the United States or avoiding
     apprehension or detection of the person’s unlawful
     immigration status by state or federal authorities.

Act 69, 2011 S.C. Acts (S.B. 20); J.A. 106-07.


                                  6
subsections is punishable by a fine not to exceed $5,000, up to

five years in prison, or both.

     Subsections    4(B)   and   (D)       make   it   a   state   felony,   also

punishable by a fine not to exceed $5,000, up to five years in

prison, or both, to “transport, move or attempt to transport” or

“conceal, harbor or shelter” a person “with intent to further

that person’s unlawful entry into the United States” or to help

that person avoid apprehension or detection. 2



     2
         Sections 4(B) and (D) provide, in full:

     (B) It is a felony for a person knowingly or in
     reckless disregard of the fact that another person has
     come to, entered, or remained in the United States in
     violation of law to transport, move, or attempt to
     transport that person within the State or to solicit
     or conspire to transport or move that person within
     the State with intent to further that person’s
     unlawful entry into the United States or avoiding
     apprehension or detection of that person’s unlawful
     immigration status by state or federal authorities.

     . . .

     (D) It is a felony for a person knowingly or in
     reckless disregard of the fact that another person has
     come to, entered, or remained in the United States in
     violation of law to conceal, harbor, or shelter from
     detection or to solicit or conspire to conceal,
     harbor, or shelter from detection that person in any
     place,    including   a    building    or   means   of
     transportation, with intent to further that person’s
     unlawful entry into the United States or avoiding
     apprehension or detection of that person’s unlawful
     immigration status by state or federal authorities.

Act 69, 2011 S.C. Acts (S.B. 20); J.A. 106-07.



                                       7
     Section 5 makes it a state misdemeanor for any person 18

years    or   older       to   “fail    to    carry”     “a   certificate       of   alien

registration or alien registration receipt card.” 3 A violation of

Section 5 is punishable by a fine of not more than $100, up to

30 days’ imprisonment, or both.

     Subsection       6(B)(2)      makes      it    unlawful     for    any   person      to

display or possess a counterfeit or false ID for the purpose of

providing     proof       of   lawful       presences    in     the    United    States. 4

Conviction     for    a    first    violation       of   subsection      6(B)(2)     is    a

misdemeanor     punishable         by   a    fine   of    not    more    than    $100     or

imprisonment of not more than 30 days. Conviction for a second




     3
         Section 5 provides, in relevant part:

     (A) It is unlawful for a person eighteen years of age
     or older to fail to carry in the person’s possession
     any   certificate   of alien  registration   or  alien
     registration   receipt  card issued   to   the  person
     pursuant to 8 U.S.C. Section 1304 while the person is
     in this State.

Act 69, 2011 S.C. Acts (S.B. 20); J.A. 108.
     4
         Section 6(B)(2) provides:

     It is unlawful for a person to display, cause or
     permit to be displayed, or have in the person’s
     possession   a  false,   fictitious,  fraudulent,  or
     counterfeit picture identification for the purpose of
     offering proof of the person’s lawful presence in the
     United States.

Act 69, 2011 S.C. Acts (S.B. 20); J.A. 108-09.



                                              8
offense under the section is a felony punishable by a fine of

not more than $500 or imprisonment of not more than five years.

                                               B.

     In two separate actions filed in the United States District

Court     for      the    District       of    South     Carolina,         the    Lowcountry

Immigration Coalition (“Lowcountry Plaintiffs”) and the United

States    challenged        various       sections       of   the      Act,       largely   on

preemption         grounds.       Lowcountry        Plaintiffs        is      a    group    of

individuals          and        organizations,           including         the       National

Immigration Law Center, the Southern Poverty Law Center, and the

American Civil Liberties Union of South Carolina.

        The district court, after consolidating the cases, found

Sections 4, 5, and 6(B)(2) (as well as other subsections of

Section 6 not relevant here) were preempted by federal law and

issued    a     preliminary       injunction        as   to   those     sections.       South

Carolina      I,    840    F.    Supp.    2d   898.      Before   we    could       hear    the

State’s       appeal      from    that    order,       the    Supreme       Court     decided

Arizona v. United States, 132 S. Ct. 2492 (2012), striking down

several provisions of an Arizona law that, inter alia, made it a

state crime for an alien to fail to carry an alien registration

document and for an unauthorized alien to apply for, solicit, or

perform work. We remanded the instant case to the district court

for reconsideration in light of Arizona. On remand, the district



                                               9
court let stand its injunction of Sections 4, 5, and 6(B)(2). 5

United States v. South Carolina, 906 F. Supp. 2d 463, 466-69,

473-74 (D.S.C. 2012) (“South Carolina II”).

      South Carolina appealed to this Court. We have jurisdiction

pursuant to 28 U.S.C. § 1292(a)(1).

                                        II.

      We “review the decision to grant a preliminary injunction

for abuse of discretion. Factual determinations are reviewed for

clear error and legal conclusions de novo.” E. Tenn. Natural Gas

Co. v. Sage, 361 F.3d 808, 828 (4th Cir. 2004). “Faithful to the

abuse-of-discretion standard, we are obliged to affirm [a grant

of a preliminary injunction when] the district court applied a

correct         preliminary     injunction       standard,     made        no   clearly

erroneous findings of material fact, and demonstrated a firm

grasp      of    the   legal    principles       pertinent    to     the    underlying

dispute.” Greater Balt. Ctr. for Pregnancy Concerns, Inc. v.

Mayor and City Council of Balt., --- F.3d ---, No. 11-1111, slip

op.   at    57    (4th   Cir.   July   3,    2013)   (en     banc)    (citation     and

internal quotation marks omitted).




      5
        The   district   court  had   initially  enjoined other
subsections of Section 6, but dissolved the injunction as to
those other sections on remand. See United States v. South
Carolina, 906 F. Supp. 2d 463, 470-73 (D.S.C. 2012).



                                            10
       “The   purpose    of     a    preliminary     injunction       is    merely   to

preserve the relative positions of the parties until a trial on

the merits can be held.” Univ. of Tex. v. Camenisch, 451 U.S.

390,   395    (1981).    “The       traditional     office       of   a    preliminary

injunction     is   to   protect       the       status    quo    and      to   prevent

irreparable harm during the pendency of a lawsuit ultimately to

preserve the court’s ability to render a meaningful judgment on

the merits.” In re Microsoft Corp. Antitrust Litig., 333 F.3d

517, 525 (4th Cir. 2003).

                                        III.

       Before reaching the merits of this case, we must resolve

several threshold issues. South Carolina argues that Lowcountry

Plaintiffs do not have a right of action to seek an injunction

and that, under Younger abstention, the district court should

have declined to hear the case. Both arguments lack merit.

                                            A.

       South Carolina first presses its argument that Lowcountry

Plaintiffs do not have a right of action under the Supremacy

Clause or 42 U.S.C. § 1983 to bring their claim. (The State does

not argue that the United States lacks a right of action.) The

State argues that because the Supremacy Clause is not a source

of substantive federal rights, it cannot be the basis for a

private right of action here. The State leans heavily on Chief

Justice   Roberts’s      dissent       in    Douglas      v.   Independent      Living

                                            11
Center of Southern California, Inc., 132 S. Ct. 1204 (2012),

arguing it stands for the proposition that the Supremacy Clause

does not create a private right of action.

      Douglas    concerned    three       California      statutes        that       reduced

payments    to    Medicaid     recipients.          Id.     at    1208.        The     state

submitted the changes to a federal agency charged with reviewing

any changes to how Medicaid payments are calculated. Id. But

before the agency could complete its review, groups of Medicaid

providers and beneficiaries filed a series of lawsuits seeking

to enjoin the reductions on the ground that they were preempted

by   federal     Medicaid    law.    Id.    The     Ninth    Circuit           “ultimately

affirmed or ordered preliminary injunctions that prevented the

State   from     implementing       its    statutes”        and        “held    that     the

Medicaid    providers   and    beneficiaries         could       directly        bring    an

action based on the Supremacy Clause.” Id. at 1209.

      The   Supreme   Court    granted          certiorari       “to    decide       whether

Medicaid providers and recipients may maintain a cause of action

under the Supremacy Clause to enforce a federal Medicaid law.”

132 S. Ct. at 1207. But about a month after oral argument in the

Supreme Court, the federal agency charged with reviewing the

payment change approved the reductions. Douglas, 132 S. Ct. at

1209. That raised the question of whether the plaintiffs should

seek review of the agency determination under the Administrative

Procedure Act, rather than in a Supremacy Clause challenge, and

                                           12
so    the   Court      remanded     for     the     Ninth    Circuit     to    answer         that

question.        Id.    at    1201-11.      (The      Ninth    Circuit        has    not      yet

answered     the       question.)       Given       the    remand     based     on       changed

circumstances,         the    Court     explicitly          stated     that    “we       do   not

address      whether         the    Ninth      Circuit        properly        recognized         a

Supremacy Clause action to enforce this federal statute before

the agency took final action.” Id. at 1211.

       Chief Justice Roberts, joined by Justices Scalia, Thomas,

and   Alito,      dissented        in   Douglas.      He    stated     that    he    believed

there is no private right of action under the Supremacy Clause

to enforce 42 U.S.C. § 1396a(a)(30)(A), the relevant provisions

of the Medicaid Act, which requires a state’s Medicaid plan and

amendments to meet certain standards of efficiency, economy, and

quality     of    care.      Noting     that    the       Supremacy    Clause       is    not   a

source of any federal rights, the Chief Justice stated:

       Indeed, to say that there is a federal statutory right
       enforceable under the Supremacy Clause, when there is
       no such right under the pertinent statute itself,
       would effect a complete end-run around this Court's
       implied right of action and 42 U.S.C. § 1983
       jurisprudence.

Douglas, 132 S. Ct. at 1213 (Roberts, C.J., dissenting).

       The Chief Justice distinguished the situation in Douglas

from Ex parte Young, 209 U.S. 123 (1908), and its progeny, which

“present     quite      different       questions          involving     the    pre-emptive

assertion in equity of a defense that would otherwise have been


                                               13
available       in     the       State’s       enforcement         proceedings         at     law.”

Douglas,        132    S.        Ct.    at     1213      (Roberts,         C.J.,    dissenting)

(citation and internal quotation marks omitted). He continued,

“Nothing of that sort is at issue here; the respondents are not

subject to or threatened with any enforcement proceeding like

the one in Ex parte Young. They simply seek a private cause of

action Congress chose not to provide.” Id.

       We find no merit in the State’s contention. Nothing in the

Chief    Justice’s          dissent       disturbed        the     prior    holdings        of   the

Supreme    Court           or    circuit       courts      that     have     allowed        private

parties to seek injunctive relief from state statutes allegedly

preempted by federal law. A long line of cases confirms this

right of action. See Shaw v. Delta Air Lines, Inc., 463 U.S. 85,

96 n.14 (1983) (“A plaintiff who seeks injunctive relief from

state regulation, on the ground that such regulation is pre-

empted by a federal statute which, by virtue of the Supremacy

Clause    of     the        Constitution,           must     prevail,       thus   presents        a

federal    question             which    the    federal       courts       have    jurisdiction

under 28 U.S.C. § 1331 to resolve.”); Local Union No. 12004,

United Steelworkers of Am. v. Massachusetts, 377 F.3d 64, 75

(1st     Cir.    2004)          (“[I]n       suits       against    state      officials         for

declaratory and injunctive relief, a plaintiff may invoke the

jurisdiction          of     the   federal          courts   by    asserting       a   claim      of

preemption,           even       absent        an     explicit       statutory         cause      of

                                                    14
action.”); Loyal Tire & Auto Ctr., Inc. v. Town of Woodbury, 445

F.3d 136, 149 (2d Cir. 2006) (Sotomayor, J., majority opinion)

(a plaintiff’s “right to bring an action seeking declaratory and

injunctive relief from municipal regulation on the ground that

federal        law     preempts     that     regulation        is    undisputed”);     Qwest

Corp. v. City of Santa Fe, New Mexico, 380 F.3d 1258, 1266 (10th

Cir.       2004)     (“A    party    may    bring     a   claim     under   the    Supremacy

Clause that a local enactment is preempted even if the federal

law       at   issue    does   not     create     a   private       right   of    action.”);

Georgia Latino Alliance for Human Rights v. Georgia, 691 F.3d

1250, 1262 (11th Cir. 2012) (“GLAHR”) (finding, in a challenge

to    a    Georgia      immigration        law,   that     private       plaintiffs    had    a

right of         action,     and    stating,      “[l]ike      the      other    circuits    to

address the issue head on, we ‘have little difficulty in holding

that [Plaintiffs] have an implied right of action to assert a

preemption          claim    seeking       injunctive      .   .    .   relief’”    (quoting

Planned Parenthood of Houston & Se. Tex. v. Sanchez, 403 F.3d

324, 334 n. 47, 335 (5th Cir. 2005)).

          This     Court,    too,    has    allowed       private       parties   to   assert

preemption claims seeking injunctive relief. See AES Sparrows

Point LNG, LLC v. Smith, 527 F.3d 120, 127 (4th Cir. 2008)

(finding federal preemption, under the Supremacy Clause, of a

local zoning ordinance in a case brought by private companies);

Norfolk S. Ry. Co. v. City of Alexandria, 608 F.3d 150, 160 (4th

                                                15
Cir. 2010) (finding preemption, under the Supremacy Clause, of a

municipal haul ordinance in case brought by railroad company).

As the above cited cases make clear, the State’s reliance on the

Douglas dissent is misplaced.

       We     hold     that    under       the     Supremacy         Clause     Lowcountry

Plaintiffs have an implied right of action to seek injunctive

relief      from     South    Carolina’s         Act   69     on   federal      preemption

grounds.

                                            B.

       South Carolina next argues that the district court should

have    declined       to    hear   the    case    under      Younger      abstention.   A

district court’s decision to decline to abstain under Younger v.

Harris, 401 U.S. 37 (1971), is reviewed for abuse of discretion.

Life Partners, Inc. v. Morrison, 484 F.3d 284, 301 (4th Cir.

2007).

       “Abstention from the exercise of federal jurisdiction is

the exception, not the rule.” Colo. River Water Conservation

Dist. v. United States, 424 U.S. 800, 813 (1976). As a general

rule,       “federal    courts      have    a     strict      duty    to    exercise   the

jurisdiction         that     is    conferred          upon    them        by   Congress.”

Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 716 (1996). One

of the limited exceptions to this rule is found in Younger,

where the Supreme Court held that federal courts should not stay

or enjoin pending state court criminal prosecutions except in

                                            16
special circumstances, such as bad faith or harassment. 401 U.S.

at   41,   54.     We   have   explained    that    Younger       applies    when   the

requested relief would interfere with “‘(1) an ongoing state

judicial      proceeding,       instituted      prior      to     any      substantial

progress      in    the    federal     proceeding;         that      (2)    implicates

important,       substantial,     or    vital      state    interests;       and    (3)

provides an adequate opportunity for the plaintiff to raise the

federal constitutional claim advanced in the federal lawsuit.’”

Laurel Sand & Gravel, Inc. v. Wilson, 519 F.3d 156, 165 (4th

Cir. 2008) (quoting Moore v. City of Asheville, 396 F.3d 385,

390 (4th Cir. 2005)). As there is no ongoing state judicial

proceeding here, Younger abstention is inapplicable.

      South      Carolina,     however,    asserts    that      it   is    basing   its

argument    on     Younger’s    warning     about    federal      courts     enjoining

“threatened        or     anticipated       state     criminal          proceedings.”

Appellant’s Opening Br. 22-23 (emphasis in original). 6 Younger

states:

      ‘[W]hen   absolutely    necessary    for  protection   of
      constitutional rights, courts of the United States
      have power to enjoin state officers from instituting
      criminal actions. But this may not be done, except
      under extraordinary circumstances, where the danger of
      irreparable   loss   is   both    great  and   immediate.
      Ordinarily, there should be no interference with such
      officers; primarily, they are charged with the duty of

      6
       We observe that the word “anticipated” does not appear in
Younger.



                                           17
        prosecuting offenders against the laws of the state,
        and must decide when and how this is to be done. The
        accused should first set up and rely upon his defense
        in the state courts, even though this involves a
        challenge of the validity of some statute, unless it
        plainly appears that this course would not afford
        adequate protection.’

Younger, 401 U.S. at 45 (quoting Fenner v. Boykin, 271 U.S. 240,

243-44      (1926)).       Those    principles,        Younger     stated,        “have    been

repeatedly            followed   and    reaffirmed      in    other       cases    involving

threatened prosecutions.” 401 U.S. at 45. The State argues that,

based       on        principles       of     comity    and      federalism,         it        is

inappropriate for a federal court to enjoin threatened state

criminal proceedings when the federal issue could be raised as a

defense in a state proceeding.

      We disagree. We have held that Younger does not bar the

granting         of    federal   injunctive         relief   when     a    state    criminal

prosecution           is   expected     and    imminent.     Age    of     Majority       Educ.

Corp. v. Preller, 512 F.2d 1241, 1243 (4th Cir. 1975) (en banc).

We have also drawn a distinction between the commencement of

“formal      enforcement           proceedings,”        at     which       point     Younger

applies, versus the period of time when there is only a “threat

of enforcement,” when Younger does not apply. Telco Commc’ns,

Inc. v. Carbaugh, 885 F.2d 1225, 1229 (4th Cir. 1989), cert.

denied, 495 U.S. 904 (1990). In Telco, where a state agency had

commenced an investigation of a firm, we held that abstention

was   not    appropriate         because      the    state    proceedings         were    in   a

                                               18
preliminary stage. Id. at 1228. We observed that the state’s

contention – “that abstention is required whenever enforcement

is threatened” – “would leave a party’s constitutional rights in

limbo    while    an     agency   contemplates        enforcement       but   does   not

undertake it.” Id. at 1229. Further, if Younger abstention were

to apply, “[a] federal plaintiff would be placed ‘between the

Scylla of intentionally flouting state law and the Charybdis of

forgoing    what    [it]     believes     to    be   constitutionally         protected

activity    in    order     to    avoid   becoming         enmeshed    in   enforcement

proceedings.’” Id. (quoting Steffel v. Thompson, 415 U.S. 452,

462 (1974)) (second alteration in original).

        Other    circuits    have     endorsed       the    Telco     reasoning.     See,

e.g., Guillemard-Ginorio v. Contreras-Gomez, 585 F.3d 508, 519

(1st Cir. 2009) (finding that the Telco rule, “requiring the

commencement        of      ‘formal       enforcement         proceedings’       before

abstention is required, better comports with the Supreme Court’s

decisions in Younger and its progeny, in which an indictment or

other formal charge had already been filed against the parties

seeking relief at the time the federal action was brought”); La.

Debating & Literary Ass’n v. City of New Orleans, 42 F.3d 1483,

1490 (5th Cir. 1995) (in a scenario similar to Telco, finding

that “Younger abstention was inappropriate because there was no

ongoing state proceeding”).



                                           19
        The Supreme Court has made clear that injunctions of state

criminal statutes may be proper when constitutional rights are

at issue:

     It is correct that generally a court will not enjoin
     the enforcement of a criminal statute even though
     unconstitutional,  since   such  a   result  seriously
     impairs the State's interest in enforcing its criminal
     laws, and implicates the concerns for federalism which
     lie at the heart of Younger. But this is not an
     absolute policy and in some circumstances injunctive
     relief   may   be   appropriate.   To   justify   such
     interference there must be exceptional circumstances
     and a clear showing that an injunction is necessary in
     order to afford adequate protection of constitutional
     rights.

Wooley v. Maynard, 430 U.S. 705, 712-13 (1977) (emphasis added)

(citations and internal quotation marks omitted). See also Doran

v. Salem Inn, Inc., 422 U.S. 922, 929-31 (1975) (affirming grant

of preliminary injunction to two bar owners challenging town

ordinance      prohibiting          topless         dancing,         finding     Younger

abstention inapplicable, and holding that, in the absence of a

state     criminal    proceeding,          “a     plaintiff      may    challenge    the

constitutionality          of    the      state    statute      in     federal   court,

assuming     he      can        satisfy     the     requirements         for     federal

jurisdiction”).

     Following       our    reasoning       in    Telco,   we    hold    that    Younger

abstention    is     inapplicable         where,    as   here,    state    proceedings

have not begun against the federal plaintiffs and the plaintiffs

seek injunctive relief to protect their constitutional rights.


                                            20
Plaintiffs need not wait to be arrested under the challenged

sections       of     the     Act   before    they       can    assert   a    constitutional

claim.      They        need    not    live       under        a    cloud     of     “prolonged

uncertainty” as to their rights. Telco, 885 F.2d at 1229. The

district court was correct to decline to abstain.

                                              IV.

       We     turn      now    to   the     merits.       The      district    court       issued

preliminary injunctions for Sections 4, 5, and 6(B)(2) of Act

69, finding those sections preempted by federal immigration law

and regulations. South Carolina II, 960 F. Supp. 2d at 466. The

State argues the Act is a proper exercise of its police powers

and    does    not      undermine      or    conflict      with      federal       law.    Courts

recognize         three       types    of    federal           preemption:         (1)    express

preemption, in which Congress expressly states its intent to

preempt state law, Cox v. Shalala, 112 F.3d 151, 154 (4th Cir.

1997);      (2)       field    preemption,        in     which      Congress        occupies      a

certain field by “regulating so pervasively that there is no

room left for the states to supplement federal law,” id. (citing

Fid.    Sav.      &    Loan    Ass’n   v.    de     la    Cuesta,     458     U.S.       141,   153

(1982)), or where there is a “federal interest . . . so dominant

that the federal system will be assumed to preclude enforcement

of state laws on the same subject,” Arizona, 132 S. Ct. at 2501

(citation         and       internal      quotation        marks      omitted);          and    (3)

conflict preemption, arising when state law is preempted “to the

                                               21
extent it actually conflicts with federal law,” Cox, 112 F.3d at

154       (citing     Pac.       Gas     &    Elec.        Co.    v.     State     Energy    Res.

Conservation         &    Dev.     Comm’n,      461       U.S.    190,     204    (1983)).   The

Supreme Court has instructed that conflict preemption “includes

cases where compliance with both federal and state regulations

is    a    physical        impossibility,           and     those       instances    where   the

challenged state law stands as an obstacle to the accomplishment

and execution of the full purposes and objectives of Congress.”

Arizona, 132 S. Ct. at 2501 (citations and internal quotation

marks omitted). The district court enjoined Sections 4, 5, and

6(B)(2) under theories of field and conflict preemption.

          We note that the presumption against preemption does not

apply       here     because       immigration             is     an     area     traditionally

regulated by the federal government. This Court has declined to

apply the presumption against preemption when dealing with a

state      law     that     “regulates         an        area    with    authorized      federal

presence,” such as national banking. Epps v. JP Morgan Chase

Bank,      N.A.,     675    F.3d       315,    322       (4th    Cir.     2012).    We   further

decline      to     apply    the       presumption         to    state    laws    that   concern

immigration,         an     area       with     extensive         federal        presence.    See

Arizona,      132     S.     Ct.    at       2510    (observing          that    “[i]mmigration

policy shapes the destiny of the Nation” and “[t]he National

Government has significant power to regulate immigration”).

                                                    A.

                                                    22
      Sections 4(A) and (C) of the Act make it a state felony for

an unlawfully present person to allow himself or herself to be

“transported or moved” within the state or to be harbored or

sheltered to avoid detection. The district court found these

subsections       essentially         criminalize           mere    presence.      South

Carolina II, 960 F. Supp. 2d at 467-70. The State argues that

these sections do not punish mere unlawful presence because they

“require       that   the    illegally      present         alien     take    action    to

transport,      harbor      or   shelter   themselves”         with    the     intent   to

further his or her unlawful entry into the United States or to

avoid     apprehension      or     detection.    Appellant’s         Opening     Br.    46.

South Carolina also presses the argument that these sections

only concern “the historic police powers” of the State and thus

should be given great deference. Id. at 41.

      The      Supreme    Court     recognized        in    Arizona     that    “[a]s    a

general rule, it is not a crime for a removable alien to remain

present in the United States.” 132 S. Ct. at 2505. We are hard-

pressed to see how an unlawfully present alien, going about her

normal daily life, would be able to avoid violating Sections

4(A) and (C) of the Act. Simply staying in one’s home could be

viewed as an attempt to “shelter” oneself from detection. Taking

a   bus   or    driving     home    at   the    end    of    the    workday     would   be

“transport[ing]” oneself to the shelter of one’s home to avoid

detection. The broad sweep of these sections violates the clear

                                           23
rule    of    Arizona          that    unlawful        presence     is    not     a    criminal

offense.

       In    an    analogous          case,    the     Eleventh     Circuit       affirmed       a

preliminary injunction against a section of an Alabama statute

that prohibited state courts from enforcing a contract to which

an    unlawfully         present       alien     was    a   party.       United       States    v.

Alabama, 691 F.3d 1269, 1296 (11th Cir. 2012). The court found

the     statute         to     be     “extraordinary        and     unprecedented,”            and

criticized         its       broad     sweep:     “Essentially,           the     ability      to

maintain even a minimal existence is no longer an option for

unlawfully present aliens in Alabama.” Id. at 1293. In finding

the    section         preempted,       the    court    noted      that    it    burdened       “a

capability that, in practical application, is essential for an

individual to live and conduct daily affairs.” Id. at 1294.

       In essence, Sections 4(A) and (C) operate to criminalize

unlawful presence, a stance plainly at odds with federal law.

Under    federal         law,       unlawfully    present      aliens      are    subject       to

civil removal proceedings. See 8 U.S.C. § 1227. “A principal

feature of the removal system is the broad discretion exercised

by immigration officials.” Arizona, 132 S. Ct. at 2499. This

discretion is necessary because it “involves policy choices that

bear on this Nation’s international relations.” Id. The State,

by criminalizing what Congress has deemed a civil offense and

entrusted         to     the    discretion        of     the      executive       branch,       is

                                                 24
“pursu[ing] policies that undermine federal law.” Id. at 2510.

Sections 4(A) and (C) are thus conflict preempted because they

stand as an obstacle to the execution of the federal removal

system and interfere with the discretion entrusted to federal

immigration       officials.      They      make    criminals      out     of     aliens

attempting to do no more than go to school, go to work, and care

for their families. Cf. Arizona, 132 S. Ct. at 2504 (“[M]aking

criminals out of aliens engaged in unauthorized work – aliens

who     already    face     the   possibility        of    employer      exploitation

because of their removable status – would be inconsistent with

federal policy and objectives.”).

      The district court was correct to enjoin Sections 4(A) and

(C) because they criminalize actions that Congress has, as a

policy choice, decided are a civil matter. We hold that Sections

4(A) and (C) are preempted by federal law.

                                         B.

      Sections 4(B) and (D) of the Act make it a state felony to

“transport, move or attempt to transport” or “conceal, harbor or

shelter” a person “with intent to further that person’s unlawful

entry    into     the    United   States”    or    to     help   that    person    avoid

apprehension        or    detection.     The       district      court     found     the

provisions present “a classic case of field preemption.” South

Carolina I, 840 F. Supp. 2d at 917. The sections are similar to

a federal statute that makes it unlawful to “transport or move”

                                         25
or “conceal[], harbor[] or shield[]” an unlawful alien. 8 U.S.C.

§ 1324(a)(1)(A)(ii) and (iii). While the federal law authorizes

state and local law enforcement officers to make arrests for

violations under the statute, prosecution is at the discretion

of    federal     prosecutors     and    the       cases    are    brought       in    federal

court. Id. § 1324(c).

       The State argues that it is possible to comply with both

the federal and state harboring laws, and that the state law is

not    field    preempted     because         the    federal       regulations         do    not

provide “a full set of standards.” Id. Provisions of the United

States     Code,    however,      show        otherwise.          The    Immigration         and

Naturalization Act (“the INA”) provides for penalties against

third     parties     engaged      in     a        full     set     of     harboring         and

transporting       offenses:      the     INA       authorizes          penalties      against

those who conceal, harbor, or shield unlawfully present aliens

from     detection,     8    U.S.C.       §     1324(a)(1)(A)(iii);              those       who

encourage or induce aliens to enter the United States without

lawful     authorization,         id.     §        1324(a)(1)(A)(iv);            those       who

transport an alien within the United States in furtherance of

the     alien’s    violation      of     federal          immigration       laws,      id.     §

1324(a)(1)(A)(ii);          and   those       who    assist       or     conspire      in    the

commission of those acts, id. § 1324(a)(1)(A)(v). There are also

penalties for smuggling or otherwise bringing aliens into the

United     States     without      lawful          authorization,          id.    §§     1323,

                                              26
1324(a)(1)(A)(i),        1324(a)(2),      and    for       knowingly      aiding    or

assisting certain inadmissible aliens to enter unlawfully, id. §

1327. The federal government has clearly occupied the field of

regulating     the     concealing,       harboring,        and    transporting      of

unlawfully present aliens.

       The    Eleventh     Circuit      affirmed      preliminary         injunctions

against similar anti-harboring schemes in Alabama and Georgia.

See GLAHR, 691 F.3d 1250; United States v. Alabama, 691 F.3d

1269.   The    court     found   that    Section      7    of    Georgia’s    Illegal

Immigration Reform and Enforcement Act of 2011, which made it a

state    criminal      offense   to     transport,        conceal,   or    harbor   a

removable alien, was both field and conflict preempted. GLAHR,

691 F.3d at 1263-64. The section was field preempted because

“the    federal     government    has     clearly     expressed      more    than   a

‘peripheral concern’ with the entry, movement, and residence of

aliens within the United States, and the breadth of these laws

illustrates an overwhelmingly dominant federal interest in the

field.” Id. at 1264. The court found the section was conflict

preempted      because,     by   allowing       for       state    prosecution      of

immigration crimes that Congress had confined to federal court,

the section “present[ed] an obstacle to the execution of the

federal statutory scheme and challenge[d] federal supremacy in

the realm of immigration.” Id. at 1265.



                                         27
      The Eleventh Circuit also affirmed a preliminary injunction

of Section 13 of Alabama’s Taxpayer and Citizen Protection Act.

Section 13 of the statute created state crimes for concealing,

harboring,     transporting,        or   shielding      an   unlawfully    present

alien. The Eleventh Circuit found the section to be both field

and   conflict      preempted,      Alabama,      691   F.3d   at    1285-88,     and

observed that “federal law provides a comprehensive framework to

penalize     the    transportation,          concealment,    and    inducement    of

unlawfully present aliens,” id. at 1285 (citation and internal

quotation marks omitted). Alabama, by enacting concurrent state

legislation    in    a    field   of     federal    concern,       “undermines    the

intent of Congress to confer discretion on the Executive Branch

in matters concerning immigration.” Id. at 1287.

      We    find    the    Eleventh      Circuit’s      reasoning       persuasive.

Sections 4(B) and (D) of the Act are field preempted because the

vast array of federal laws and regulations on this subject, see

supra, slip op. at 24-25, is “so pervasive . . . that Congress

left no room for the States to supplement it.” Arizona, 132 S.

Ct. at 2501 (citation and internal quotation marks omitted).

“[W]here the federal government, in the exercise of its superior

authority    in    this    field,      has    enacted   a    complete    scheme    of

regulation . . . states cannot, inconsistently with the purpose

of Congress, conflict or interfere with, curtail or complement,



                                          28
the     federal         law,       or     enforce       additional        or        auxiliary

regulations.” Hines v. Davidowitz, 312 U.S. 52, 66-67 (1941).

      Furthermore,        the      sections     are    conflict     preempted            because

“there is a federal interest . . . so dominant that the federal

system will be assumed to preclude enforcement of state laws on

the same subject.” Arizona, 132 S. Ct. at 2501 (citation and

internal      quotation        marks       omitted).     We   observe      that           “[t]he

dynamic nature of relations with other countries requires the

Executive       Branch        to    ensure     that     enforcement       policies          are

consistent with this Nation’s foreign policy with respect to

these and other realities.” Id. at 2499. Sections 4(B) and (D)

create     an    obstacle          to    the   smooth     functioning          of        federal

immigration       law,        improperly       place     in   the    hands          of     state

officials       the   nation’s          immigration     policy,     and   strip          federal

officials of the authority and discretion necessary in managing

foreign affairs.

      We hold that Sections 4(B) and (D) of Act 69 are preempted

by federal law.

                                               C.

      Section 5 makes it a state misdemeanor for any person 18

years    or     older    to    “fail      to   carry”    “a   certificate           of    alien

registration or alien registration receipt card issued to the

person pursuant to 8 U.S.C. Section 1304.” This provision is

almost identical to the federal registration statute, 8 U.S.C. §

                                               29
1304(e), which requires every alien in the U.S. over the age of

18 to “at all times carry with him and have in his personal

possession     any     certificate      of     alien        registration    or    alien

registration receipt card” issued under that statute.

     In Arizona v. United States, the Supreme Court confronted a

similar statute. Section 3 of Arizona’s S.B. 1070 forbade the

“willful    failure     to   complete     or    carry       an   alien    registration

document . . . in violation of 8 United States Code section

1304(e) or 1306(a).” Ariz. Rev. Stat. Ann. § 11–1509(A) (West

Supp. 2011). The Supreme Court held Section 3 to be preempted by

federal     law.     Arizona,    132    S.     Ct.     at     2503.   Detailing     the

framework    and     penalties      Congress     has        established    for    alien

registration, the Court found that “the Federal Government has

occupied the field of alien registration.” Id. at 2502. “Where

Congress occupies an entire field, as it has in the field of

alien     registration,      even      complementary         state    regulation    is

impermissible.” Id.

     Accordingly, we hold that Section 5 is field preempted by

federal law.

                                          D.

     Section 6(B)(2) makes it unlawful for any person to display

or possess a false or counterfeit ID for the purpose of proving

lawful presence in the United States. Federal law makes it a

crime to counterfeit federal immigration documents or to use

                                          30
such documents in an effort to satisfy immigration requirements.

8 U.S.C. § 1324c(a)(1) and (2); 18 U.S.C. § 1546. The district

court found that Section 6(B)(2), like Section 5, dealt with

alien registration and, following Arizona, was preempted because

Congress has occupied the field of alien registration. South

Carolina II, 960 F. Supp. 2d at 469.

      South Carolina argues that Section 6(B)(2) “should not be

encompassed     by    the    alien    registration     field     recognized    by

Arizona     because       this    statute     addresses     ordinary     fraud.”

Appellant’s Opening Br. 49-50. The State further argues that the

presumption against preemption applies to this section because

“fraud is an area traditionally for state legislation.” Id. at

50. Appellee United States responds that Section 6(B)(2) does

not address ordinary fraud but rather “constitutes the State’s

attempt to enforce federal provisions designed to prevent aliens

from circumventing federal immigration law.” United States Br.

23.   Further,       “protecting      the     integrity     of    the     federal

immigration scheme is an exclusively federal function and not

the purview of the States.” Id. at 23-24.

      As   an   initial     matter,   when    the   fraud   at   issue   involves

federal     immigration          documents,     the    presumption        against

preemption does not apply. Cf. Buckman Co. v. Plaintiffs’ Legal

Comm., 531 U.S. 341, 347 (2001) (“Policing fraud against federal

agencies is hardly a field which the States have traditionally

                                        31
occupied       .    .    .       .”)    (citation       and   internal        quotation        marks

omitted).

       As with other immigration-related measures, prosecution for

counterfeiting or using federal immigration documents is at the

discretion          of   the       Department        of     Justice    acting      through      the

United       States      Attorney,          and    allowing     the    state      to     prosecute

individuals for violations of a state law that is highly similar

to a federal law strips federal officials of that discretion. As

the Arizona Court observed, “Discretion in the enforcement of

immigration         law      embraces         immediate       human    concerns”         and   also

“involve[s]          policy            choices       that     bear     on        this     Nation’s

international relations.” 132 S. Ct. at 2499.

       Section 6(B)(2) is field preempted in that Congress has

passed several laws dealing with creating, possessing, and using

fraudulent immigration documents. See 8 U.S.C. § 1324c(a)(1) and

(2);    18    U.S.C.         §    1546      (providing      penalties       up    to    25   years’

imprisonment). Congress has occupied this field and, in such a

case,     even       complementary            or     auxiliary        state      laws    are    not

permitted. See Hines, 312 U.S. at 66-67; Arizona, 132 S. Ct. at

2501-02.       In    addition,           Section      6(B)(2)     is    conflict        preempted

because       enforcement              of    these      federal       statutes         necessarily

involves the discretion of federal officials, and a state’s own

law in this area, inviting state prosecution, would “stand[] as



                                                   32
an   obstacle         to    the    accomplishment     and   execution        of   the   full

purposes and objectives of Congress.” Hines, 312 U.S. at 67.

      We hold Section 6(B)(2) is preempted by federal law.

                                              V.

      To obtain a preliminary injunction, a moving party must

establish the presence of the following: (1) “a clear showing

that it will likely succeed on the merits”; (2) “a clear showing

that it is likely to be irreparably harmed absent preliminary

relief”; (3) the balance of equities tips in favor of the moving

party;     and    (4)        a    preliminary      injunction     is   in     the   public

interest. Real Truth About Obama, Inc. v. Fed. Election Comm.,

575 F.3d 342, 346–47 (4th Cir. 2009); W. Va. Ass’n of Club

Owners & Fraternal Servs., Inc. v. Musgrave, 553 F.3d 292, 298

(4th Cir. 2009).

      We   have        held       that   Lowcountry   Plaintiffs       and    the   United

States have made a clear showing that they are likely to succeed

on the merits of their challenge to Sections 4, 5, and 6(B)(2)

of Act 69. We further hold that the appellee-plaintiffs have

made a clear showing they will likely suffer irreparable harm if

an injunction is not granted, that the balance of equities tips

in   favor       of        the    appellee-plaintiffs,      and    that       preliminary

injunctive relief is in the public interest. See South Carolina

I, 840 F. Supp. 2d at 924-27. The irreparable injury to the

nation’s foreign policy if the relevant sections take effect has

                                              33
been    clearly   established   by     the   United    States.   And   for

individual,   unlawfully   present        immigrants   and   others,   the

likelihood of chaos resulting from South Carolina enforcing its

separate immigration regime is apparent.

                                 VI.

       For the reasons stated, the order of the district court

granting a preliminary injunction is

                                                                 AFFIRMED.




                                     34